14‐2508‐cr(L) 
United States v. Goldberg 
 
                        UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 6th day of September, two thousand sixteen. 

PRESENT:            JOHN M. WALKER, JR., 
                    DENNY CHIN,  
                    RAYMOND J. LOHIER, JR., 
                                   Circuit Judges. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

UNITED STATES OF AMERICA,  
                           Appellee, 

                                        v.                                                        14‐2508‐cr(L) 
                                                                                                   
MARK GOLDBERG,                                                           
                                                   Defendant‐Appellant. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR APPELLEE:                                                JONATHAN REBOLD, Assistant United States 
                                                             Attorney (Karl Metzner, Assistant United 
                                                             States Attorney, on the brief), for Preet Bharara, 
                                                             United States Attorney for the Southern 
                                                             District of New York, New York, New York. 
FOR DEFENDANT‐APPELLANT:                  JOHN A. CIRANDO (Bradley E. Keem, 
                                          Elizabeth deV. Moeller, on the brief), D.J. & J.A. 
                                          Cirando, Esqs., Syracuse, New York. 

              Appeal from the United States District Court for the Southern District of 

New York (Preska, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

              Defendant‐appellant Mark Goldberg appeals a July 8, 2014 judgment of 

the district court, convicting him of a scheme to defraud the Internal Revenue Service 

(the ʺIRSʺ) and the State of New York by filing fraudulent tax returns. 

              At his sentencing on June 30, 2014, and as reflected in the judgment, the 

district court sentenced Goldberg to 57 monthsʹ imprisonment, three yearsʹ supervised 

release, and a $300 special assessment.  Also at the sentencing, the district court stated 

its intention to execute a consent preliminary order of forfeiture, noting that Goldberg 

had consented to the entry of a money judgment in the amount of $500,000 and to 

forfeiture of a bank check in the amount of $403,915.61, and ordered restitution in the 

amount of $2,597,419, comprised of payments of $2,213,412 to the IRS and $384,007 to 

the New York State Department of Taxation and Finance.  Accordingly, the district court 

entered a preliminary order for forfeiture of $500,000, including a cashierʹs check in the 

amount of $403,915.61, immediately after sentencing.  As noted, judgment was entered 

on July 8, 2014.  Goldberg filed this appeal the same day.   



                                            ‐ 2 ‐ 
                 On July 2, 2015, the district court entered a final restitution order in the 

amounts it had previously specified.  Goldberg did not file a second or amended notice 

of appeal.1   

                 On October 25, 2015, a motions panel of this Court granted the 

Government’s motion to dismiss the appeal with respect to Goldbergʹs terms of 

imprisonment and supervised release and granted the Governmentʹs motion for 

summary aﬃrmance with respect to Goldbergʹs appeal of his conviction and special 

assessment.  The motions panel, however, denied the Governmentʹs motion with 

respect to summary aﬃrmance of the restitution and forfeiture orders.  Accordingly, 

this appeal was permitted to proceed.  We assume the partiesʹ familiarity with the 

underlying facts, procedural history, and issues on appeal.  We now turn to the 

restitution and forfeiture orders. 2 



                                                            
               1             Goldbergʹs notice of appeal was premature as to restitution because the final 
restitution order was not entered until July 2, 2015.  Nevertheless, in accordance with Federal 
Rule of Appellate Procedure 4(b)(2), Goldbergʹs notice of appeal was deemed effective upon 
entry of the July 2, 2015 order.  See Fed. R. App. P. 4(b)(2); United States v. Applins, 637 F.3d 59, 
65 (2d Cir. 2011).  Cf. United States v. Tulsiram, 815 F.3d 114, 119 (2d Cir. 2016) (ʺ[A] judgment of 
conviction that imposes a sentence including incarceration and restitution is ʹfinalʹ within the 
meaning of 28 U.S.C. § 1291, even if the sentence defers determination of the amount of 
restitution.ʺ).  
               2             Goldberg has filed a supplemental brief pro se, seeking a declaration that our 
prior dismissal and summary affirmance is without prejudice to his right to file, at a later date, a 
motion under 28 U.S.C. § 2255 claiming ineffective assistance of counsel.  We decline to consider 
now whether Goldberg will be barred from filing a future § 2255 motion.  That decision is more 
properly made if and when a § 2255 motion is actually filed.  Cf. United States v. Leon, 203 F.3d 
162, 164 (2d Cir. 2000) (ʺ[A] federal court lacks jurisdiction to consider the timeliness of a § 2255 
petition until a petition is actually filedʺ because ʺthe exercise of federal jurisdiction . . . 


                                                   ‐ 3 ‐ 
1.            Restitution 

                             We review the grant of restitution for abuse of discretion.  United States v. 

Pearson, 570 F.3d 480, 486 (2d Cir. 2009).  Factual findings underlying the restitution 

order are reviewed for clear error.  United States v. Gushlak, 728 F.3d 184, 190‐91 (2d Cir. 

2013).  Sentencing issues not raised in the district court are ʺdeemed waived on appeal 

in the absence of plain errors.ʺ  United States v. Margiotti, 85 F.3d 100, 104 (2d Cir. 1996) 

(quoting United States v. Liebman, 40 F.3d 544, 551 (2d Cir. 1994)). 

                             Under the Mandatory Victims Restitution Act (the ʺMVRAʺ), restitution is 

mandatory for wire fraud and certain other crimes where an identifiable victim has 

suﬀered a pecuniary loss.  See 18 U.S.C. § 3663A(a)(1), (c)(1)(A)(ii), (c)(1)(B); United States 

v. Ekanem, 383 F.3d 40, 43 (2d Cir. 2004) (holding that the Government may be an 

identifiable victim).  ʺ[R]estitution is authorized only ʹfor losses that [were] . . . directly 

caused by the conduct composing the oﬀense of conviction and only for the victimʹs 

ʹactual loss.ʹʺ  United States v. Marino, 654 F.3d 310, 319‐20 (2d Cir. 2011) (second and 

third alterations in original) (quoting United States v. Silkowski, 32 F.3d 682, 689 (2d Cir. 

1994); United States v. Germosen, 139 F.3d 120, 130 (2d Cir. 1998)).  The Government bears 

the burden of establishing the victimʹs actual loss by a preponderance of the evidence.  

See 18 U.S.C. § 3664(e); Gushlak, 728 F.3d at 195.   



                                                                                                                                                                                                
ʹdepends on the existence of a case or controversy, and a federal court lacks the power to render 
advisory opinions.ʹʺ). 


                                                                                           ‐ 4 ‐ 
              Goldberg challenges the restitution amount on two grounds.  First, he 

contends that the Government failed to prove that he prepared or directed his 

employees to prepare each of the fraudulent tax returns.  Goldberg had the opportunity 

to raise this argument below, but failed to do so.  A Fatico hearing was scheduled, 

adjourned twice, and eventually waived by Goldberg.  Accordingly, Goldbergʹs waiver 

is conclusive unless the restitution order was plain error.  See Margiotti, 85 F.3d at 104.   

              There was no error here, much less plain error.  The record demonstrates 

that Goldberg oversaw an extensive scheme to defraud the IRS and the State of New 

York.  The district court found that Goldberg controlled an operation that he knew was 

filing thousands of fraudulent tax returns, he hired and trained the operationʹs 

employees, and he personally participated in the filing of fraudulent returns by 

obtaining IRS electronic filing identification numbers.  Thus, it was not error for the 

district court to conclude that Goldbergʹs fraudulent conduct directly caused the IRS 

and the State of New York to suffer $2,786,894 in losses.   

              Second, Goldberg argues that his liability for restitution should be 

reduced because the IRS and the State of New York may recover sums from his clients, 

who received a majority of the illegal gains.  The MVRA provides, however, that ʺ[i]n 

no case shall the fact that a victim has received or is entitled to receive compensation 

with respect to a loss from . . . any other source be considered in determining the 

amount of restitution.ʺ  18 U.S.C. § 3664(f)(1)(B).  Therefore, we conclude that the 



                                             ‐ 5 ‐ 
district court did not abuse its discretion in ordering restitution for the full amount of 

unpaid taxes and interest.  See United States v. Nucci, 364 F.3d 419, 424 (2d Cir. 2004). 

              We note, however, that Goldberg cannot be required to pay restitution that 

would constitute double recovery.  See 18 U.S.C. § 3664(j)(2) (ʺAny amount paid to a 

victim under an order of restitution shall be reduced by any amount later recovered . . . 

for the same loss by the victim in . . . any Federal civil proceeding.ʺ).  Cf. Nucci, 364 F.3d 

at 424 (ʺWhile the district judge could have made it clearer in her restitution order that 

[the] victim would not be allowed to receive compensation in excess of his loss, and 

probably should have in order to remove the question from all doubt, we will not find 

error for any failure to do so because . . . there is no legal basis to permit an award that 

allows a victim to recover more than his due.ʺ).  Any adjustments will be made if and 

when any other participants in the scheme make payments to the IRS and the State of 

New York.  Accordingly, we conclude that the district court did not abuse its discretion 

in fixing Goldbergʹs liability for restitution at $2,597,419. 

2.     Forfeiture 

              Goldberg did not object to forfeiture below, and we thus review the 

forfeiture order for plain error.  United States v. Uddin, 551 F.3d 176, 181 (2d Cir. 2009).  

The district court may impose forfeiture of ʺ[a]ny property, real or personal, which 

constitutes or is derived from proceeds traceable to . . . ʹspecified unlawful activity,ʹʺ 

including wire fraud.  18 U.S.C. § 981(a)(1)(c); see 18 U.S.C. §§ 1956(c)(7), 1961(1).  For 



                                              ‐ 6 ‐ 
property to be traceable to an unlawful activity, the Government must establish a nexus 

between the forfeitable property or proceeds and the illegal activity by a preponderance 

of the evidence.  See Fed. R. Crim. P. 32.2(b)(1)(A) (requiring the Government to prove 

ʺrequisite nexusʺ for specific property); United States v. Capoccia, 503 F.3d 103, 116 (2d 

Cir. 2007). 

               On appeal, Goldberg challenges only the amount of forfeiture, contending 

that the forfeited cashierʹs check in the amount of $403,915.61 was not entirely traceable 

to the tax fraud scheme.  Goldberg and the Government agreed in a Consent 

Preliminary Order of Forfeiture, however, that the cashierʹs check was traceable to the 

scheme.  The district court was entitled to rely on that agreement.  See Fed. R. Crim. P. 

32.2(b)(1)(B).  Moreover, the district court found that, from 2004 to 2011, proceeds of the 

scheme were funneled into the bank account from which the cashierʹs check originated.  

For the 2011 tax year alone, Goldberg and his employees filed approximately 2,300 

facially fraudulent tax returns and deducted fees of $175 to $250 from each refund, 

netting them, at minimum, over four hundred thousand dollars in ill‐gotten gains just 

for the one year.  Therefore, we cannot say that the district court plainly erred in 

calculating the forfeiture amount.  See Uddin, 551 F.3d at 180. 

               We have reviewed Goldbergʹs remaining arguments and conclude they 

are without merit.  Accordingly, we AFFIRM the judgment of the district court.   

                                           FOR THE COURT: 
                                           Catherine OʹHagan Wolfe, Clerk 


                                             ‐ 7 ‐